16014161DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8 and 11-16  are rejected under 35 U.S.C. 103 as being obvious over Shirakawa et al (US 2018/0120706 Al) optionally further evidenced by the English translation of WO 2016/208300 Al description which is the published application of PCT/JP2016/064746 and WO 2016/208300 Al to read with the translation to see the structures not present in the translation.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). The effective filing date of Shirakawa et al is 21 December 2017 without an English translation of PCT/JP2016/064746) and wherein full support for the disclosure is found in the English translation of the English translation of WO 2016/208300 Al as evidence of .
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
With respect to applicants claims 1-4, 6-8 and 11-16, Shirakawa et al (US 2018/0120706 Al) disclose in [0166] to [0169], a monomer and a polymer made therefrom wherein the monomer has an Si atom and a turbidty of 1 ppm or less as determined by using formazin as a standard substance based upon JIS K0111:1998 in an integrating sphere measurment system as a standard substance is preferred to form a repeating unit having an Si atom to form a resin. Further, the preferred turbidity is less than 0.8 ppm or less and more preferably 0.1 or less and such a monomer is to reduce or “relieve” scum defects with respect to the resist compositions of [0130] to [0176] with respect to a resist system having sufficient etching selectivity (see [0175]) via a resist film sufficiently thin to improve resolving power and to be able to form a resist film with the same etching resistance as that of Spin On Cargon (SOG) by plasma etching. This resist composition of Shirakawa et al (US 2018/0120706 Al) is disclosed in Summary of the Invention and [0009] to [0044] to be used in forming films of resist films that can be formed into patterned 1-4, 6-8 and 11-16 , Shirakawa et al (US 2018/0120706 Al) the prefered repeating unit with a Si atom is inclusive of “cage type silsesquioxane structure” as shown in [0155] to [0163]. With respect to applicants’ claims 1-4, 6-8 and 11-16 ,Shirakawa et al (US 2018/0120706 Al) resist polymers have acid-decomposable groups ([0024]) and with respect to applicant’s claim 6, Shirakawa et al (US 2018/0120706 Al) resist polymers have the option of structure with lactone or sultone or carbonate in [0030].With respect to applicant’s claim 15, the resin for use in the methods of imaging set forth by Shirakawa et al (US 2018/0120706 Al)  are inclusive of repeating acid  decomposable groups of the same as found in applicant’s claim 15 are disclosed in Shirakawa et al (US) in [0213] to [0231] and in [0213] the repating units are disclosed to generate a carobxyl group as a polar group by the action of an acid and since a plurality of carboxyl groups exhibits a high interaction due to hydrogen bones  and the formed negative tone pattern can be more reliably insoluble or sparingly soluble in solvents to be used.  Thus, with respect to applicant’s claims 1-4, 6-8 and 11-16  , the use of monomers with the preferred turbidity is less than 0.8 ppm or less and more preferably 0.1 or less and such a monomer is to reduce or “relieve” scum defects with the optional acid decomposable groups as disclosed with respect to the resist compositions, films formed therefrom, the methods of forming patterns therefrom and the patterns formed therefrom to form semiconductor devices as set forth in [0002] and such a monomer is to reduce or “relieve” scum defects with respect to the resist compositions would have been prima facie obvious to use in the invention of Shirakawa et al (US 2018/0120706 Al). With respect to the the translation of English translation of WO  
 Response to Arguments
Applicant’s arguments, see pages 9-10, filed 24 March 2021, with respect to claims 1-2 and 7-14 rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Novembre  have been fully considered and are persuasive in view of applicants’ amendments adding limits from now cancelled claim 5 into claims 1 and 2.  The rejection of claims 1-2 and 7-8 and 11-14 has been withdrawn. 
In view of cancellation of claims 9-10 , rejections under 35 U.S.C. 102 (a)(1) as being anticipated by Schwab et al are moot.
Applicant's arguments filed 24 March 2021have been fully considered but they are not persuasive.  With respect to rejections  of  claims 1-4, 6-8 and 11-14 and newly added 15-16  under 35 U.S.C. 103 over Shirakawa et al (US 2018/0120706 A) as evidenced by the published WO 2016/208300 A1 and the English translation thereof  and in view of WO 2016/208300 A1 and the English translation thereof , the examiner concurrs with applicants that their submitted verified translation of PCT Application No. PCT/JP2016/083433 gives full support for all claimed inventions 1-4, 6-8 and 11-14 as well as newly presented claims 15-16 thus establishing an effective filing date for this application of 10 November 2016 and removing Shirakawa et al (US 2018/0120706 A) and WO 2016/208300 A1 as prior art under 35 U.S.C. 102 (a)(1) with respect to the rejection.  The examiner agrees with applicants that a certified  copy of the international application is not required for the reasons stated. 
The examiner does not agree that applicants’ arguments set forth below: 

The required statement under 35 U.S.C § 102(b)(2)(c), is “the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person”.   What applicants have not presented is a statement with the required “…not later than the effective filing date of the claimed invention”portion present. 
Assignment records by themselves, without a statement required by 37 CFR 1.104(c)(4)(i), are not sufficient evidence to disqualify prior art under 35 U.S.C. 102(b)(2)(C). There must be a signed statement on the record that the common ownership existed "not later than the effective filing date of the claimed invention."
In order for applicant to properly invoke common ownership to disqualify a U.S. patent document as prior art under 35 U.S.C. 102(a)(2), applicant must submit the required statement that the subject matter in the U.S. patent document and the claimed invention were, not later than the effective filing date of the claimed invention, owned by, or subject to an obligation of assignment, to the same person. See 37 CFR 1.104(c)(4)(i). The statement concerning common ownership should be clear and conspicuous (e.g., on a separate piece of paper or in a separately labeled section). The statement must be signed in accordance with 37 CFR 1.33(b).
. 
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA HAMILTON whose telephone number is (571)272-1331.  The examiner can normally be reached on Monday and Thursday 10 am to 2 pm and 4 pm to 8 pm est Tuesday, Wednesday and Friday 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CYNTHIA . HAMILTON
Examiner
Art Unit 1737



/CYNTHIA HAMILTON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        06805/2021